DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshino et al. (US 6,480,255).
	As to claim 1, Hoshino discloses in figures 1 and 3, a display device comprising: a first base substrate 1; a second base substrate 27 disposed on the first base substrate; a coupling member 56 disposed between the first base substrate and the second base substrate; pads 20 disposed on the first base substrate and arranged along a first direction; and a first protruding pattern 26 extending along the first direction and disposed between the coupling member and the pads, wherein a thickness of the first protruding pattern 26 is smaller than a thickness of the coupling member 56, and when viewed in a thickness direction of the first base substrate, the first protruding pattern is spaced apart from the pads and the coupling member.
	As to claim 2, Hoshino discloses all of the elements of the claimed invention discussed above regarding claim 1.  Hoshino further discloses wherein the second base substrate has a smaller area than an area of the first base substrate due to the portion 36a being cut, and a side of the second base substrate overlaps the first base substrate in a thickness direction of the first base substrate.
	As to claim 3, Hoshino discloses all of the elements of the claimed invention discussed above regarding claim 2.  Hoshino further discloses wherein the first protruding pattern 26 is disposed on the first base substrate, and the first protruding pattern and the side of the second base substrate extend in the first direction.
	As to claim 4, Hoshino discloses all of the elements of the claimed invention discussed above regarding claim 2.  Hoshino further discloses wherein the first protruding pattern is spaced apart from the second base substrate in the thickness direction of the first base substrate.
	As to claim 5, Hoshino discloses all of the elements of the claimed invention discussed above regarding claim 2.  Hoshino further discloses wherein the first protruding pattern overlaps the side of the second base substrate in the thickness direction of the first base substrate.
	As to claim 14, Hoshino discloses in figures 1 and 3, a display panel where an active area 2 and a peripheral area 3 are defined on a first base substrate 1, the display panel comprising: a pixel disposed in the active area; data wirings 7 extending from the pixel toward the peripheral area 3; pads 20 electrically connected to the data wirings, respectively, disposed in the peripheral area 3, and arranged along a first direction; and a first protruding pattern 26 disposed between the pads 26 and the active area 2, wherein when viewed in a thickness direction of the first base substrate, the first protruding pattern is spaced apart from the pads 20 and the active area 2.
	As to claim 15, Hoshino discloses all of the elements of the claimed invention discussed above regarding claim 14.  Hoshino further discloses wherein the first protruding pattern overlaps a portion of the data wiring.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (US 6,480,255) as applied to claims 1-2, and in view of Tseng et al. (US 8,724,057).
	As to claim 6, Hoshino discloses all of the elements of the claimed invention discussed above regarding claim 2, but does not disclose the claimed structure of the first protruding pattern.  Tseng discloses in figure 7A, a first protruding pattern 702 comprising the structure shown in figures 2A-2C.  Figure 2A discloses that the first protruding pattern may comprise a first protruding portion 234G and a second protruding portion 234R, wherein the first protruding portion 234G does not overlap the second base substrate in the thickness direction of the first base substrate, and the second protruding portion overlaps the second base substrate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoshino by providing a first protruding pattern having the structure disclosed by Tseng in order to provide a light shielding effect in the non-display area.
As to claim 11, Hoshino discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose wherein the first protruding pattern comprises a plurality of layers stacked in a thickness direction of the first base substrate.  Tseng discloses in figure 7A, a first protruding pattern 702 comprising the structure shown in figures 2A-2C.  Figure 2A discloses that the first protruding pattern may comprise a plurality of layers 234G and 234R stacked in a thickness direction of the first base substrate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoshino by providing a first protruding pattern having the structure disclosed by Tseng in order to provide a light shielding effect in the non-display area.
As to claim 12, Hoshino in view of Tseng discloses all of the elements of the claimed invention discussed above regarding claim 11.  Tseng further discloses in figure 2A, a first sub-layer 234G of a first color; and a second sub-layer 234R of a second color different from the first color, the second sub-layer 234R being disposed on the first sub-layer 234G.
	As to claim 13, Hoshino in view of Tseng discloses all of the elements of the claimed invention discussed above regarding claim 12. Tseng further discloses in figure 2A, a third sub-layer 232 overlapping the first sub-layer 234G and the second sub-layer 234R.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (US 6,480,255) in view of Lee (US 2015/0144915).
As to claims 17-18, Hoshino discloses all of the elements of the claimed invention discussed above regarding claim 14, but does not disclose test wiring.  Lee discloses in figure 3, test wiring 220 extending from the pads 230 in a direction away from the active area, wherein a side surface of the test wiring is aligned with a side surface of the display panel 310.  Lee teaches in paragraph [0014] that the test wiring allows testing for electrical defects after fabrication.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoshino by providing test wiring as disclosed by Lee in order to find electrical defects after fabrication.
	As to claims 19-20, Hoshino discloses in figures 1 and 3, a display device comprising: a display panel including an active area 2 and a peripheral area 3 adjacent to the active area; and a data driver (column 4, lines 14-17) overlapping an outer side surface of the display panel, wherein the display panel comprises: pixels disposed in the active area 2; pads 20 electrically connected to the pixels disposed in the peripheral area 3 and arranged along a first direction; a protruding pattern 26 extending along the first direction and disposed between the pads 26 and the active area 2, wherein when viewed in a thickness direction of the display panel, the protruding pattern 26 is spaced apart from the pads 20 and the active area 2.
Hoshino does not disclose test wiring.  Lee discloses in figure 3, a test wiring 220 extending from the pads 230 toward an outer side surface, wherein a side surfaces of the test wiring are aligned with the outer side surface of the display panel.  Lee teaches in paragraph [0014] that the test wiring allows testing for electrical defects after fabrication.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoshino by providing test wiring as disclosed by Lee in order to find electrical defects after fabrication.
Allowable Subject Matter
Claims 7-10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested a display device comprising the combination required by claim 7, or a display panel comprising the combination required by claim 16, including a second protruding pattern spaced apart from the first protruding pattern, wherein the pads are disposed between the first protruding pattern and the second protruding pattern, and when viewed in the thickness direction of the first base substrate, the pads are spaced apart from the first protruding pattern and the second protruding pattern.  Claims 8-10 are objected to by virtue of their dependency.
Response to Arguments
Applicant’s arguments with respect to claims 1, 14 and 19 have been considered but are moot in view of the new grounds of rejection.  The new grounds of rejection are based on the newly cited prior art of Hoshino et al. (US 6,480,255).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871